Mr. Justice Waterman delivered the opinion of the Court. The check having been given as a deposit upon a real estate trade, nominally between McCarty and Johnson, but really between Brady and Johnson, the check was not made for the use of appellees, and they have no claim to it. If appellees have any claim for commissions, it is against Brady alone, for commissions earned in effecting a sale of his Kansas City property; they have no claim against McCarty, for _ they had no dealings with McCarty, and do nut pretend to have had; they state that his name was used by Brady, entirely for Brady’s convenience. They were not misinformed, and- did not sell, or try to sell, any property belonging to McCarty. Such being the case, they were not, taking their statement as to the facts to be entirely true, entitled to recover against McCarty. Bor were they, the action being 6® contractu for a joint promise, entitled to recover against one defendant only; they could have a recovery against all the defendants or none. United Workmen et al. v. Zuhlke, 129 Ill. 298. It is therefore unnecessary for us to discuss the conflicting and irreconcilable testimony given upon the trial. The cause having been tried without a jury, the judgment of the Circuit Court is reversed, and a judgment will be here entered for appellants, upon a finding of facts. Judgment reversed, and judgment for appellants here, with finding of facts.